NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1544-17T1

ZVI E. SELLA,

          Complainant-Appellant,

v.

NEW JERSEY REAL
ESTATE COMMISSION,

     Respondent-Respondent.
_____________________________

                    Submitted April 4, 2019 – Decided April 18, 2019

                    Before Judges Simonelli and Whipple.

                    On appeal from the New Jersey Real Estate
                    Commission, Department of Banking and Insurance.

                    Zvi E. Sella, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Brian R. Fitzgerald, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Appellant Zvi E. Sella appeals from the October 12, 2017 final decision

of respondent Department of Banking and Insurance (Department) affirming the

September 18, 2017 decision of the Real Estate Commission (Commission)

denying Sella's application to reinstate his real estate salesperson's license. We

affirm.

      Sella's salesperson's license expired June 30, 2013. On July 5, 2017, he

applied to the Department to reinstate his license. On July 10, 2017, the Director

denied the application as out of time under N.J.S.A. 45:15-9. The Director

notified Sella that if he appealed to the Commission, he must demonstrate the

lack of prejudice to the Commission, the series of steps he took to comply with

the statute, the absence of any negligence or wrongdoing by him that contributed

to his failure to strictly comply, and a reasonable explanation why there was not

strict compliance.

      Sella appealed to the Commission, claiming that he went to Israel in 2011

where he suffered serious medical problems and was involved in a car accident

in 2012, which rendered him medically unable to timely reinstate his license. He

submitted purported medical records; however, the documents were written in

Hebrew and Sella provided no English translation. He also submitted medical




                                                                          A-1544-17T1
                                        2
records written in English, but they evidenced medical treatment he received in

2017.

        In a September 18, 2017 written decision, the Commission denied Sella's

appeal. The Commission found:

                   Sella does not dispute the factual basis for the
             denial. His explanation is that he suffered serious
             health issues, starting in 2012 while visiting Israel,
             which prevented him from being able to reinstate his
             license . . . . Sella was also involved in a car accident
             during treatment of his ailments, further compromising
             his health status.

The Commission stated it is prejudiced when a licensee fails to timely submit

their license application and, while it was sympathetic to Sella's situation, he

had not completed any continuing education hours required since 2011, and had

not met the requirements for reinstatement.      In an October 12, 2017 written

decision, the Department affirmed the Commission's decision. This appeal

followed.

        From what we can discern from Sella's pro se merits brief, he contends

the Commission ignored the extent of his medical problems, his medical

problems prevented his completing the continuing education hours , he is a

seasoned real estate professional, and he made a sufficient showing that he was

medically unable to timely reinstate his license.         He also contends he


                                                                         A-1544-17T1
                                        3
demonstrated the lack of prejudice to the Commission, the series of steps he took

to comply with N.J.S.A. 45:15-9(e), the absence of any negligence or

wrongdoing by him that contributed to his failure to strictly comply, and gave a

reasonable explanation why he did not strictly comply with the statute.

      "The scope of review in a case involving an appeal from the New Jersey

Real Estate Commission is the same as that for other administrative agencies[.]"

Morgan v. Saslaff, 123 N.J. Super. 35, 38 (App. Div. 1973). "[We] have 'a

limited role' in the review of [agency] decisions." In re Stallworth, 208 N.J.
182, 194 (2011) (quoting Henry v. Rahway State Prison, 81 N.J. 571, 579

(1980)). "[A] 'strong presumption of reasonableness attaches to [an agency

decision].'" In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001) (quoting

In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993)). "In order to reverse an

agency's judgment, [we] must find the agency's decision to be 'arbitrary,

capricious, or unreasonable, or . . . not supported by substantial credible

evidence in the record as a whole.'" Stallworth, 208 N.J. at 194 (quoting Henry,
81 N.J. at 579-80). Our Supreme Court has held:

            In determining whether agency action is arbitrary,
            capricious, or unreasonable, [we] must examine:

                  (1) whether the agency's action violates
                  express or implied legislative policies, that
                  is, did the agency follow the law; (2)

                                                                          A-1544-17T1
                                       4
                  whether the record contains substantial
                  evidence to support the findings on which
                  the agency based its action; and (3)
                  whether in applying the legislative policies
                  to the facts, the agency clearly erred in
                  reaching a conclusion that could not
                  reasonably have been made on a showing
                  of the relevant factors.

            [Id. at 194 (quoting In re Carter, 191 N.J. 474, 482-83
            (2007)).]

      We "may not substitute [our] own judgment for the agency's, even though

[we] might have reached a different result." Ibid. (quoting Carter, 191 N.J. at

483). "This is particularly true when the issue under review is directed to the

agency's special 'expertise and superior knowledge of a particular field.'" Id. at

195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)). Furthermore, "[i]t is

settled that '[a]n administrative agency's interpretation of statutes and

regulations within its implementing and enforcing responsibility is ordinarily

entitled to our deference.'" E.S v. Div. of Med. Assistance & Health Servs., 412
N.J. Super. 340, 355 (App. Div. 2010) (second alteration in original) (quoting

Wnuck v. N.J. Div. of Motor Vehicles, 337 N.J. Super. 52, 56 (App. Div. 2001)).

"Nevertheless, 'we are not bound by the agency's legal opinions.'" A.B. v. Div.

of Med. Assistance & Health Servs., 407 N.J. Super. 330, 340 (App. Div. 2009)

(quoting Levine v. State Dep't of Transp., 338 N.J. Super. 28, 32 (App. Div.


                                                                          A-1544-17T1
                                        5
2001). "Statutory and regulatory construction is a purely legal issue subject to

de novo review." Ibid. Applying the above standards, we discern no reason to

reverse.

      The statutory provisions for reinstatement of a salesperson's license are

mandatory. A person holding a salesperson's license who fails "to maintain or

renew such license or obtain a new license for a period of two consecutive years

or more after the expiration of the last license held . . . shall . . . attend a licensed

school and pass the State examination prior to issuance of a further license."

N.J.S.A. 45:15-9(e). "The [C]ommission may, in its discretion, approve for

relicensure a salesperson applicant . . . who has not renewed his license or

obtained a new license for two or more consecutive years upon a sufficient

showing that the applicant was medically unable to do so." Ibid. However, if

approved, the salesperson "shall pass the salesperson's license examination and

. . . complete the continuing education requirements applicable to salesperson

licensees in the preceding licensure term prior to being relicensed." Ibid.

      To qualify for the examination, the salesperson must "give evidence of

satisfactory completion of [seventy-five] hours in the aggregate of such courses

of education in real estate subjects at a school licensed by the [C]ommission as

the [C]ommission shall by regulation prescribe." N.J.S.A. 45:15-10.1(a). "At


                                                                                A-1544-17T1
                                           6
least three hours of that course of study shall be on the subject of ethics and

ethical conduct in the profession of a real estate salesperson." Ibid.

      In addition, a salesperson "as a condition of biennial license renewal

pursuant to [N.J.S.A.] 45:15-10 . . . [shall] complete not more than [sixteen]

hours of continuing education requirements imposed by the [C]ommission

pursuant to this section and [N.J.S.A. 45:15-16.2a through N.J.S.A. 45:15-

16.2f.]" N.J.S.A. 45:15-16.2a(a).

      Sella had to reinstate his salesperson's license by June 30, 2015. He did

not seek reinstatement until July 5, 2017, over two years later. Accordingly,

prior to reinstatement, he had to attend a licensed school and pass the State

examination prior to issuance of a further license. N.J.S.A. 45:15-9(e). Even if

the Commission had approved Sella's relicensure, prior to reinstatement he had

to pass the salesperson's license examination and complete the continuing

education requirements applicable to salesperson licensees in the preceding

licensure term prior to being relicensed. Ibid. To qualify for the examination,

Sella had to complete seventy-five hours in the aggregate of such courses of

education in real estate subjects at a school licensed by the Commission.

N.J.S.A. 45:15-10.1(a). He further had to complete not more than sixteen hours

of continuing education requirements imposed by the Commission. N.J.S.A.


                                                                         A-1544-17T1
                                        7
45:15-16.2a(a). Sella did not satisfy any of these mandatory requirements. His

years of experience as a real estate salesperson provide no exemption. See

Graham v. N.J. Real Estate Comm'n, 217 N.J. Super. 130, 137 (App. Div. 1987)

(noting that the Legislature amended N.J.S.A. 45:15-9 in 1983 as part of a

"comprehensive legislative plan designed to assure the public that real estate

licensees" are knowledgeable in the current real estate laws and industry trends).

      Sella also did not make a sufficient showing that he was medically unable

to apply for reinstatement timely. His medical problems occurred in 2012.

There is no evidence he was medically unable to apply for reinstatement during

the two years following the expiration of his license, i.e., from June 30, 2013 to

June 30, 2015. None of Sella's medical records are dated between those dates.

Contrary to Sella's argument, the Commission considered his medical problems,

but properly concluded he failed to make a sufficient showing that he was

medically unable to apply for reinstatement of his salesperson's license during

the relevant time-period.

      We are satisfied there is sufficient credible evidence in the record as a

whole supporting the Commission's decision, Rule 2:11-3(e)(1)(D), and the

decision is not arbitrary, capricious, or unreasonable. To the extent we have not

specifically addressed any of appellant's arguments, we conclude they are


                                                                          A-1544-17T1
                                        8
without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                     A-1544-17T1
                                     9